Citation Nr: 1030031	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to the Veteran's service-connected right 
knee disorder.

2.  Entitlement to service connection for numbness of the feet, 
to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active duty from July 1967 to July 1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA), St. Petersburg, Florida 
Regional Office (RO) which continued denial entitlement to 
service connection for a back disability, numbness of the feet, 
bilateral hearing loss, and a kidney disorder as no new and 
material evidence had been submitted to reopen the previously 
denied claims.  

In an August 2005 decision the Board reopened the back, feet, and 
bilateral hearing loss issues and remanded these issues for 
further development.  The Board found that there was no new and 
material evidence to reopen a claim for entitlement to service 
connection for a kidney disorder.  By rating decision dated in 
December 2005 the RO granted service connection for bilateral 
hearing loss and in a June 2006 decision the Board denied service 
connection for a back disorder and numbness of the feet.  

The Veteran appealed the Board's June 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2008 Order, the Court granted a Joint Motion for Remand, 
and remanded the matter to the Board for further development and 
re-adjudication.  In May 2008, the Board remanded the claim for 
further development, to include attempting to obtain alleged 
missing service treatment records.  In May 2009 the Board 
remanded the case pursuant to the March 2008 CAVC order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The opinion offered at the August 2009 VA examination conducted 
pursuant to the prior Board remand is inadequate.  The examiner 
was asked to provide an opinion as to whether the Veteran's 
current back disorder was caused or aggravated by his service-
connected right knee disability.  The examiner opined that 
"[a]ntalgic gait is related to his right knee condition is a 
possibility but there are too many other potential factors that 
could have lead to his back problems to be able to determine that 
this is the root cause."  

The examiner's conclusion that he could not determine whether the 
effects of the service-connected right knee disability are the 
"root cause" of the Veteran's back problems is not responsive 
to the questions posed by the Board.  The central issue before 
the Board is whether the service-connected right knee disability 
caused or aggravated the Veteran's back; the "root cause" is 
not the issue.  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, another remand is required to ascertain whether or not 
the service-connected right knee disability aggravated the non-
service-connected back disability.  See 38 C.F.R. § 3.310(b) 
(2009); Stegall, supra. 

A December 2009 award letter indicates that the Veteran is in 
receipt of Social Security disability benefits.  However, neither 
the decision nor medical records underlying this award are on 
file.  These records should be obtained. See 38 U.S.C.A. § 5103A 
(West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Once any available SSA records have been associated with the 
record, the file should be forwarded to the examiner for an 
addendum.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all medical 
records used in adjudicating the Veteran's 
2009 award of disability benefits.  Once 
obtained, all documents must be permanently 
associated with the claims file.  If these 
records are unobtainable, a negative reply 
must be noted in writing and associated 
with the claims folder.

2.  After completion of the foregoing, 
return the claims folder to the examiner 
who conducted the August 2009 for an 
addendum, based on a review of the expanded 
record.  If that examiner is unavailable or 
determines that an opinion cannot be 
provided without another examination, the 
Veteran should be scheduled for a new 
examination.  

Based on the review of the record (and new 
examination, if one is conducted), the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's service-connected right 
knee disability aggravated his back 
disability? 

Aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
back disability (i.e., a baseline) before 
the onset of the aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

3.  Review the record and ensure that the 
above action has been completed.  When the 
Agency of Original Jurisdiction (AOJ) is 
satisfied that the record is complete the 
claim should be readjudicated.  If the 
claim is still denied the AOJ must furnish 
the Veteran with a Supplemental Statement 
of the Case (SSOC) and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


